DETAILED ACTION
Claims 1 through 18 originally filed 30 April 2018. By amendment received 22 July 2019; claims 1, 9, 15, and 16 are amended. By amendment received 19 December 2019; claims 1, 9, 15, and 16 are amended. By amendment received 2 June 2020; claims 1, 9, 15, and 16 are amended. By amendment received 2 February 2021; claims 1, 9, 15, and 16 are amended and claims 19 and 20 are added. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed as follows.

Applicant argues that the combined teachings of Fujii (US Pub. 2007/0263694), Briggs et al. (Briggs, US Pub. 2015/0333482), and Kuroda et al. (Kuroda, JP Pub. 59-171187) do not render obvious the limitation "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode" as required by claim 1 and similarly by claims 9, 15, and 16 because, according to applicant, the device of Kuroda is fully corrugated rather than partially corrugated. To support this contention, applicant asserts that the description of the corrugation as varying 0.2-0.5µm from a center value demonstrates that the sidewalls are fully corrugated.
Applicant's argument is not persuasive because the distinction between "partially corrugated" and "fully corrugated" is not a physical distinction. To demonstrate that these terms, as used by the original disclosure, do not represent a physical distinction, the structure of Figure 2A of Kuroda is alternately described as follows: Figure 2A of Kuroda shows a ridge of a set width with protrusions that extend outward from the ridge expanding the ridge in the range of 0.4-1.0µm in only certain sections of the ridge. Similarly, Figure 4A of the original disclosure shows waveguide 400 of a set width in regions 410 with protrusions in regions 420 that extend outward from the waveguide. Since the original disclosure describes Figure 4A as being partially corrugated, the structure of Kuroda must also be partially corrugated since it exhibits the same physical features as demonstrated by the alternate description of Kuroda.
The limitation "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode" is rendered obvious by the combined teachings of Fujii, Briggs, and Kuroda because the physical structure of Figure 2A can be described as partially corrugated. Applicant's argument that Kuroda's sidewalls are not partially corrugated is not persuasive because the sidewalls of Kuroda may be described as partially corrugated without altering the structure so described.

Applicant argues that the combined teachings of Fujii (US Pub. 2007/0263694), Briggs et al. (Briggs, US Pub. 2015/0333482), and Kuroda et al. (Kuroda, JP Pub. 59-171187) cannot be combined in the manner set forth in the previous office action because, according to applicant, the sidewall functions of Fujii would interfere with the sidewall functions of Kuroda. To support this contention, applicant asserts that one of ordinary skill in the art would have no reason to expect expression 1 of Fujii set forth in ¶81 to still hold in a combination of Fujii and Kuroda.
Applicant's argument is not persuasive because no evidence has been provided to support the assertion (MPEP §716.01(a)). Specifically, Fujii describes phase shift as the difference between the original phase due to propagation and a new phase due to propagation (Fujii, ¶81). It is clear that any similar alteration of the waveguide, such as through inclusion of the corrugation portions of Kuroda, could be computed in the same manner. No evidence has been provided indicating that such computations are in any way unexpected or unpredictable. To the contrary, the computations of Fujii suggest that such computations are routine.
The combination of Fujii, Briggs, and Kuroda is maintained. The argument that Fujii and Kuroda conflict is not persuasive because no evidence has been provided which shows any conflict.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US Pub. 2007/0263694) in view of Briggs et al. (Briggs, US Pub. 2015/0333482) and further in view of Kuroda et al. (Kuroda, JP Pub. 59-171187).

Regarding claim 1, Fujii discloses, "[The ridge waveguide] having alternating first and second regions" (p. [0080], [0085], Fig. 12B, pts. 2 and 4, and Fig. 13B, pts. 44 and 45, where the first region corresponds to the grating 2 whereas the second region corresponds to the region between gratings 2).  "Wherein the first region has a constant width" (p. [0080], [0085], Fig. 12B, pt. 2, and Fig. 13B, pt. 44).  "The second region has a width that matches that of the first region at boundaries between the first region and the second region" (p. [0085], Fig. 12B, pt. 2, and Fig. 13B, pts. 44 and 45).  "The width of the second region increases… to a maximum that is larger than the width of the first region, such that a partially-corrugated sidewall along each side of the ridge waveguide is formed" (p. [0085] and Fig. 13B, pts. 44 and 45).  "Wherein the first region comprises a wavelength-selective grating structure configured for a selected wavelength" (p. [0080] and Fig. 12B, pt. 2).  "Due to periodic nature of the first region, the grating structure is in a form of a sampled grating" (p. [0080] and Fig. 12B, pt. 2).  "Wherein the second region does not have the wavelength-selective grating structure" (p. [0080] and Fig. 12B, pts. 2 and 4, where the grating 2 does not extend into the corrugated region 4).  Fujii does not disclose, "An interband cascade laser."  "A ridge waveguide."  "[The increase in width of the second region is continuous and nonlinear]."  Briggs discloses, "An interband cascade laser" (p. [0079], [0082], and Fig. 2a, pt. 14).  "A ridge waveguide" (p. [0083] and Fig. 2a, pt. 13).  "[The increase in width of the second region is continuous and nonlinear]" (p. [0086] and Fig. 2a, pt. 28, where a gradual change as in Briggs may be employed for the change required by Fujii).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujii with the teachings of Briggs.  In view of the teachings of Fujii regarding a DFB laser having an active region with the DFB region constructed as a sampled grating as well as regarding the use of sidewalls having varied width, the alternate construction of the active region 
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fujii and Briggs with the teachings of Kuroda.  In view of the teachings of Fujii regarding the variation of the width of the waveguide between sampled grating segments, the further modification of such width variations so as to operate as coarse gratings as taught by Kuroda would enhance the teachings of Fujii and Briggs by allowing the segments of the waveguide including width variations to strip out higher order lateral modes.

Regarding claim 2, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a sampling period of the grating structure is selected such that spacing in a resulted evenly spaced peaks in a reflectivity spectrum is greater than the full width at half maximum of a gain profile of the laser."  The examiner takes Official Notice of the fact that it was known in the art to design a laser cavity such that the free spectral range of the laser device is wider than the full width half maximum of the gain profile of the laser device such that the cavity of the laser promotes single mode operation. It would have been obvious to one having ordinary skill in the art before In re Aller, 105 USPQ 233.

Regarding claim 3, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a grating pitch of the grating structure is selected such that radiation in the zero order of the reflectivity peak of the sampled grating is preferred."  The examiner takes Official Notice of the fact that it was known in the art to design a reflective grating for use in a laser such that the central reflection peak of the grating is centered on the desired emission wavelength so as to primarily promote operation at the preferred wavelength. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the grating pitch such that the zero order mode is centered on the preferred wavelength so as to most efficiently provide the desired level of reflectivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a sampling period of the grating structure is less than 10 µm."  The examiner takes Official Notice of the fact that it was known in the art that the period of the grating structures in a sampled grating device selectively promotes a comb of wavelengths depending on the optical length of the period. It would have been obvious to one having ordinary skill in the art before the In re Aller, 105 USPQ 233.

Regarding claim 5, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a period of the partially-corrugated sidewall is equal to half of the sampling period."  The examiner takes Official notice of the fact that it was known in the art that the number of repetitions of a grating influences the maximum reflectivity of the grating and that the distance between the grating elements of a sampled grating laser is a factor in determining the free spectral range imposed by the sampling of the grating elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the length of the grating sections and the distance between the grating sections such that the lengths of each sections are comparable so as to reduce the overall length of the sampling period, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, the combination of Fujii and Briggs does not disclose, "Wherein the waveguide width of the first region is 4 µm to 5 µm."  "The corrugation period within the partially-corrugated sidewall section is 2 µm to 5 µm."  Kuroda discloses, "Wherein the waveguide width of the first region is 4 µm to 5 µm" (abstract).  "The corrugation period within the partially-corrugated sidewall section is 2 µm to 5 µm" (abstract).  It would have been obvious to one of 

Regarding claim 7, Fujii discloses, "Wherein the grating comprises a phase shift along the waveguide, so that the laser is a phase-shifted distributed feedback (DFB)" (p. [0082], where the corrugated section may be regulated so as to impose a 180° overall phase shift).  

Regarding claim 8, Fujii discloses, "Wherein the laser is a quarter-wavelength-phase-shifted DFB laser" (p. [0082], where a 180° overall phase shift is understood to impose a quarter wavelength phase shift).  

Regarding claim 9, Fujii discloses, "A ridge or buried waveguide" (p. [0079], Fig. 2B, pt. 4, and Fig. 12A, pt. 41c, where it is understood that waveguide core 41c is a buried waveguide).  "[The ridge or buried waveguide] having alternating first and second regions" (p. [0080], [0085], Fig. 12B, pts. 2 and 4, and Fig. 13B, pts. 44 and 45, where the first region corresponds to the grating 2 whereas the second region corresponds to the region between gratings 2).  "Wherein the first region has a constant width" (p. [0080], [0085], Fig. 12B, pt. 2, and Fig. 13B, pt. 44).  "The second region has a width that matches that of the first region at boundaries between the first region and the second region" (p. [0085], Fig. 12B, pt. 2, and Fig. 13B, pts. 44 and 45).  "The width of the second region increases… to a maximum that is larger than the width of the first region, such that a partially-corrugated sidewall or interface on each side of the waveguide is formed" (p. [0085] and Fig. 13B, pts. 44 and 45).  "Wherein the first region comprises a wavelength-selective grating 
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fujii and Briggs with the teachings of Kuroda for the reasons provided above regarding claim 1.  

Regarding claim 10, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a sampling period of the grating structure selected such that spacing in a resulted evenly spaced peaks in a reflectivity spectrum is greater than the full width at half maximum of a gain profile of the laser."  The examiner takes Official Notice of the fact that it was known in the art to In re Aller, 105 USPQ 233.

Regarding claim 11, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a grating pitch of the grating structure is selected such that radiation in the zero order of reflectivity peak is preferred."  The examiner takes Official Notice of the fact that it was known in the art to design a reflective grating for use in a laser such that the central reflection peak of the grating is centered on the desired emission wavelength so as to primarily promote operation at the preferred wavelength. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the grating pitch such that the zero order mode is centered on the preferred wavelength so as to most efficiently provide the desired level of reflectivity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 12, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein a period of the partially-corrugated sidewall or interface is equal to half of the sampling In re Aller, 105 USPQ 233.

Regarding claim 13, Fujii discloses, "Wherein the grating comprises a phase shift along the waveguide, so that the laser is a phase-shifted distributed feedback (DFB) laser" (p. [0082], where the corrugated section may be regulated so as to impose a 180° overall phase shift).  

Regarding claim 14, Fujii discloses, "Wherein the laser is a quarter-wavelength-phase-shifted DFB laser" (p. [0082], where a 180° overall phase shift is understood to impose a quarter wavelength phase shift).  

Regarding claim 15, Fujii discloses, "[The ridge waveguide] having alternating first and second regions" (p. [0080], Fig. 12A, pts. 43 and 44, and Fig. 12B, pts. 2 and 4, where the first region corresponds to the grating 2 whereas the second region corresponds to the region between gratings 2).  "Wherein the first region has a constant width" (p. [0080], Fig. 12A, pt. 44, and Fig. 12B, pt. 2).  "The second region has a width that matches that of the first region at boundaries 
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall increases waveguide losses for radiation in higher order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in 
The combination of Fujii, Briggs, and Kuroda does not disclose, "[The width of the second region] decreases… to a minimum that is smaller than the width of the first region, such that a partially-corrugated sidewall along each side of the ridge waveguide is formed."  The examiner takes Official Notice of the fact that it was known in the art to corrugate a surface so as to extend both into and out of a surface relative to the flat surface adjacent to the corrugation so as to enhance the effect of the corrugation and regulate the mean surface of the corrugation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modulate the corrugated surface to both extend out of and into the ridge waveguide, since such an arrangement would allow the degree of interaction with the corrugation and the mean width of the waveguide in which the corrugation appears to be regulated.

Regarding claim 16, Fujii discloses, "A ridge or buried waveguide" (p. [0079], Fig. 2B, pt. 4, and Fig. 12A, pt. 41c, where it is understood that waveguide core 41c is a buried waveguide).  "[The ridge or buried waveguide] having alternating first and second regions" (p. [0080], Fig. 12A, pts. 43 and 44, and Fig. 12B, pts. 2 and 4, where the first region corresponds to the grating 2 whereas the second region corresponds to the region between gratings 2).  "Wherein the first region has a constant width" (p. [0080], Fig. 12A, pt. 44, and Fig. 12B, pt. 2).  "The second region has a width that matches that of the first region at boundaries between the first region and the second region" (p. [0085], Fig. 12A, pts. 43 and 44, and Fig. 12B, pt. 2).  "The width of the second region increases… to a maximum that is larger than the width of the first region" (p. [0085] and Fig. 13B, 
The combination of Fujii and Briggs does not disclose, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode."  Kuroda discloses, "The partially-corrugated sidewall or interface increases waveguide losses for radiation in high order lateral modes as compared to the fundamental waveguide mode" (abstract and Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Fujii and Briggs with the teachings of Kuroda for the reasons provided above regarding claim 1.  
The combination of Fujii, Briggs, and Kuroda does not disclose, "[The width of the second region] decreases… to a minimum that is smaller than the width of the first region, such that a 

Regarding claim 17, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein the width of the second region further decreases to a minimum that is smaller than the width of the first region."  The examiner takes Official Notice of the fact that it was known in the art to corrugate a surface so as to extend both into and out of a surface relative to the flat surface adjacent to the corrugation so as to enhance the effect of the corrugation and regulate the mean surface of the corrugation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modulate the corrugated surface to both extend out of and into the ridge waveguide, since such an arrangement would allow the degree of interaction with the corrugation and the mean width of the waveguide in which the corrugation appears to be regulated.

Regarding claim 18, the combination of Fujii, Briggs, and Kuroda does not disclose, "Wherein the width of the second region further decreases to a minimum that is smaller than the width of the first region."  The examiner takes Official Notice of the fact that it was known in the 

Regarding claim 19, Fujii discloses, "Wherein the width of the second region further decreases to a minimum that is equal to the width of the first region" (p. [0085] and Fig. 13B, pts. 44 and 45, where the minimum sidewall corrugation is the same width as the segments in which the gratings are present).  

Regarding claim 20, Fujii discloses, "Wherein the width of the second region further decreases to a minimum that is equal to the width of the first region" (p. [0085] and Fig. 13B, pts. 44 and 45, where the minimum sidewall corrugation is the same width as the segments in which the gratings are present).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        

/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828